UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 20, 2015 OTTAWA SAVINGS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) United States 0-51367 20-3074627 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 925 LaSalle Street, Ottawa, IL 61350 (Address of principal executive offices) (Zip Code) (815) 433-2525 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders . The annual meeting of the stockholders of Ottawa Savings Bancorp, Inc. (the “Company”) was held on May 20, 2015. The final results for each of the matters submitted to a vote of shareholders at the annual meeting are as follows: 1.The following individuals were elected as directors, each for a three-year term bythe following vote: FOR WITHHELD Thomas M. Adler Arthur C. Mueller Daniel J. Reynolds The following individual was elected as director for a two-year term by the following vote: FOR WITHHELD William J. Kuiper The following individual was elected as director for a one-year term by the following vote: FOR WITHHELD Craig M. Hepner There were 295,283 broker non-votes on the proposal. 2.The appointment of McGladrey LLP as the Company’s independent registeredpublic accounting firm for the fiscal year ending December 31, 2015 was ratifiedby the shareholders by the following vote: FOR AGAINST ABSTAIN There were no broker non-votes on the proposal. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OTTAWA SAVINGS BANCORP, INC. (Registrant) Date: May 27, 2015 By: /s/ Jon Kranov Jon Kranov President and Chief Executive Officer
